119 N.H. 426 (1979)
WILLIAM J. COTTER
v.
BARBARA C. COTTER.
No. 79-045.
Supreme Court of New Hampshire.
May 23, 1979.
*427 Glen E. Graper, of Portsmouth, by brief and orally, for the plaintiff.
Kearns & Colliander P.A., of Exeter (Peter F. Kearns orally), for the defendant.

MEMORANDUM OPINION
The issue raised in this divorce case is whether the trial court's order regarding division of property and alimony should be set aside.
The parties were married on March 27, 1973, and were divorced by decree dated October 11, 1978. Title to a condominium and all stocks, bonds and the like in the name of plaintiff were decreed to him. All stocks, bonds, and the like in the name of defendant were decreed to her. Plaintiff was ordered to pay defendant $600, which was money deposited by her to cover checks written by plaintiff. Support and alimony were specifically denied.
The decree was entered on the recommendation of the Master, Henry P. Sullivan Esq., after a hearing without a transcript, and defendant's exceptions were transferred by Bean, J.
Without a record in this case, we cannot say that the court abused its discretion in not awarding support or alimony. McCrady v. Mahon, 119 N.H. 247, 400 A.2d 1173 (1979); Hunneyman v. Hunneyman, 118 N.H. 652, 392 A.2d 147 (1978); Greenglass v. Greenglass, 118 N.H. 570, 391 A.2d 890 (1978).
Exceptions overruled.